Name: Council Regulation (EEC) No 3209/88 of 17 October 1988 amending Council Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 No L 286/6 Official Journal of the European Communities 20 . 10 . 88 COUNCIL REGULATION (EEC) No 3209/88 of 17 October, 1988 amending Council Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 17 (3) thereof, Having regard to the proposal . from the Commission, Whereas the coefficient, mentioned in Regulation (EEC) No 3035/80 . (3), as last amended by Regulation (EEC) No 4055/87 (4), and serving for converting liquid skimmed milk into a quantity of skimmed-milk powder no longer corresponds to reality and therefore has to be revised, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) (a), second indent, of Regulation (EEC) No 3035/80, '8,62' is replaced by '9,1 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1988 . For the Council The President Y. POTTAKIS (') OJ No L 148 , 28 . 6. 1968, p. 13 . 0 OJ No L 110, 29 . 4. 1988, p. 27. 0 OJ No L 323, 11 . 11 . 1980, p. 27 . (4) OJ No L 379, 31 . 12. 1987, p. 1 .